Citation Nr: 1522390	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-23 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to warrant revocation of forfeiture of the Veteran's VA benefits.


REPRESENTATION

Appellant represented by:	Bayani B. Labayog, Agent


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran had recognized guerilla service from December 1944 to October 1945, and Regular Philippine Army service from October 1945 to
November 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.  A review of the record reveals that the electronic records within Virtual VA are not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).


FINDINGS OF FACT

1.  A February 1993 VA Compensation and Pension Service decision determined that the Veteran's right to VA benefits was forfeited based on fraud; the Veteran did not perfect an appeal as to the February 1993 determination.

2.  Subsequent decisions, including most recently, an unappealed, August 2007 Board decision determined that new and material evidence had not been received to warrant revocation of forfeiture of the Veteran's right to VA benefits.  

3.  The evidence added to the record subsequent to the August 2007 Board decision is cumulative of the evidence previously of record; or does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim to revoke forfeiture of the Veteran's right to VA benefits.


CONCLUSION OF LAW

New and material evidence was not received to warrant revocation of forfeiture of the Veteran's VA benefits.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the originating agency provided the Veteran with all required notice by letter mailed in June 2012, prior to the August 2012 adjudication of the claim to reopen.

In a case such as this, there were no pertinent medical records for VA to obtain on the Veteran's behalf.  The Veteran has not identified any additional, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  VA's duty to assist in this case has been met.

Accordingly, the Board will address the merits of the claim to reopen. 

II.  Legal Criteria

New and Material Evidence Claims

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Forfeiture

Any person who knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by the Secretary, shall forfeit all rights, claims, and benefits under all laws administered by the Secretary (except laws relating to insurance benefits).  38 U.S.C.A. § 6103(a) (West 2014); 38 C.F.R. § 3.901(a) (2014). 

"Fraud" is an act committed when a person knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any laws administered by VA (except laws relating to insurance benefits).  38 C.F.R. § 3.901(a). 

A forfeiture action is an adversarial process initiated by VA.  Such an adversarial process requires the application of a "beyond a reasonable doubt standard" to declare a forfeiture.  See Trilles v. West, 13 Vet. App. 314 (2000) (en banc).  The burden of proof is upon VA to show that forfeiture is supported by the evidence beyond a reasonable doubt.  Id.  Such a standard of proof is much higher than the typical claims adjudication standard.  The "beyond a reasonable doubt" standard is a higher standard of proof than the "clear and unmistakable evidence (obvious or manifest)" standard required to rebut the presumption of aggravation under 38 C.F.R. § 3.306(b) or the "clear and convincing evidence" standard set forth at 38 C.F.R. § 3.343(c) required to show actual employability in reducing a rating of 100 percent.  Trilles, 13 Vet. App. at 327. 

VA must determine whether the evidence establishes beyond a reasonable doubt that the appellant knowingly made, or caused to be made, false or fraudulent statements concerning a claim for benefits.  The determination of whether the appellant knowingly submitted false or fraudulent evidence to VA is a question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 (1997). 

III.  Analysis

The Veteran is seeking to reopen the matter of whether the forfeiture of his VA benefits should be revoked.  

The Veteran had recognized guerrilla service from December 1944 to October 1945, with service in the Regular Philippine Army from October 1945 to November 1945.  In an October 1951 rating decision, the RO granted service connection for a gunshot wound of the left hand, and granted a 10 percent evaluation, effective December 12, 1949.  Thereafter, the RO increased the Veteran's evaluation to 30 percent, effective October 8, 1975, in a December 1975 rating decision. 

During a November 1988 field investigation, it was determined that the Veteran was estranged from his wife and was now living with A.M., whom he described as his "common-law wife."  In July 1991, the RO received a Declaration of Status of Dependents form on behalf of the Veteran in which he indicated that he was currently married to A.M., and also had a child, named P.V. Jr., who was born in November 1986.  With this Declaration of Status of Dependents, the Veteran submitted a copy of the child's birth certificate and a joint birth affidavit, which stated that the Veteran and his wife were the natural parents of the child.  The Veteran asserted that additional benefits were warranted for his natural child. 

After the RO received such information, a field examination was requested in August 1991 to determine the paternity of P.V., Jr.  In the October 1991 field examination report, the investigator stated that he interviewed several unidentified neighbors of the Veteran, who informed the investigator that the child under the custody and care of the Veteran and his wife is actually the wife's nephew.  Upon interviewing the Veteran concerning his relationship with the child, the Veteran admitted to the investigator that the child is not his natural child, and that the child's name is N.P.C., not P.V., Jr.  The certificate of live birth of N.P.C. and the baptismal record obtained by the investigator from the Office of the City Civil Registrar in Manila clearly does not list either the Veteran, or A.M. as the child's natural parents. 

A second field investigation was conducted in March 1992 to determine the Veteran's degree of fault in attempting to obtain additional compensation benefits on the basis that the child in question is his natural child.  During the investigation, the investigator attempted to interview the two people listed on the joint affidavit, but was only able to interview one.  B.F. admitted to signing the June 1991 affidavit; however, he explained that he initially refused to sign the document because he knew the child was not the child of the Veteran.  B.F. stated to the investigator that the Veteran informed him that he was not trying to establish paternity, but only to prove to VA that the child is his dependent. 

In July 1992, the Veteran received notification of the proposed administrative decision regarding whether the evidence warrants submission of the Veteran for consideration of forfeiture for fraud.  The Veteran explained in an August 1992 personal statement that the child is the son of his wife's sister.  He stated that the sister became pregnant as a result of an extramarital affair, and the child's paternity along with circumstances surrounding such, were only disclosed to a few people. The Veteran further added that when the sister moved to the United States, she left the child under the care of him and his wife.  Thereafter, the Veteran admitted that he began to look for friends who were willing and capable of obtaining the necessary papers and certificates that would make it appear that the child was his natural son.  He noted that he thought of legally adopting the child, but discovered it was too cumbersome and expensive.  In an October 1992 administrative decision, the RO determined that there was sufficient evidence to warrant submission for consideration of forfeiture for fraud under 38 U.S.C.A. § 6103(a).  In February 1993, the Compensation and Pension Service determined that the Veteran had forfeited all rights, claims, and benefits under the laws administered by VA by knowingly, intentionally, and deliberately making materially false and fraudulent statements in support of claiming additional benefits for a child who is not his natural child.  Compensation and Pension Service found that the Veteran submitted a fraudulent birth certificate to support a fraudulent claim for additional benefits for a dependent who was not his natural child.  The Veteran submitted a notice of disagreement for the decision; however, the Veteran did not perfect his appeal in a timely manner.  Thus, the decision became final. 

In a June 1997 statement, the Veteran indicated that he wished to reopen his claim for revocation of the forfeiture of VA benefits.  He explained that he legally married A.M. in 1996 and also legally adopted the N.P.C. in 1995.  The Veteran submitted a copy of his marriage certificate, and several documents establishing that he and his wife had adopted the child.  The Veteran also indicated in several personal statements submitted to the RO that he was influenced by a town politician to apply for additional benefits for the child.  In a February 2001 statement, the Veteran noted that, "[h]e just made me sign the name by making me believe that everything is in order."  However, in this same statement, he admits that he, "voluntar[ily] confessed the true facts regarding the birth and parentage of the child," to the VA field investigator. 

Based on this evidence, the Board, in a May 2003 decision, determined that the Veteran had not submitted new and material evidence sufficient to reopen the previous forfeiture decision.  The Board explained that even though the Veteran submitted additional documents reflecting an adoption of the child in question, the Veteran's own admission that he had submitted false documents in an effort to establish the child as his natural child shows that he knowingly submitted fraudulent evidence to VA. 

In June 2003, the Veteran submitted a motion for reconsideration of the May 2003 Board decision.  The December 2003 Board reconsideration decision found no obvious error in the May 2003 Board decision and affirmed the decision. 

Following the May 2003 decision, the Veteran submitted a February 2005 self affidavit, a certificate of marriage issued in April 1996, an October 1964 military certificate, a copy of his certificate of discharge from active duty, and a November 1992 certification statement attesting that the Veteran's birth certificate was destroyed due to the operations of the last war.  The Veteran also submitted several copies of the decision and final judgment for the child's adoption, the child's birth certificate, and an October 1997 copy of the register of marriage page that reflects the Veteran's marriage to A.M., which were previously of record.  The February 2005 affidavit states that the Veteran's wife adopted the child in 1986.  In August 2007, the Board determined that the Veteran had not submitted new and material evidence sufficient to reopen the previous forfeiture decision.  While the evidence received was regarded as new, it was not found to be material because it did not raise a reasonable possibility of substantiating a claim for revocation of the forfeiture of VA benefits.

The evidence received subsequent to the Board's August 2007 decision includes documents dated in 2007 from the Republic of the Philippines Regional Trial Court related to the Veteran's, "Petition for Cancellation of the Simulated Birth of [N.P.C.]"  The Veteran moved to cancel the false birth certificate, which showed he and A.M. as natural parents of the child.  Also added to the record since the August 2007 decision are several statements by the Veteran, including his September 2011 claim to reopen.  The Veteran, in these statements, as well as several statements of his representative, alleges that when the VA investigator came to his home, he made the Veteran sign a statement that he did not understand and that he was deceived by the VA investigator.  The Veteran suggested that his due process was violated because he was confused at the time and, "was new in that country and ...did not have a representative."  In June 2012, the Veteran submitted copies of the documents related to correcting the record of N.P.C. in the court system and suggested that this evidence shows that he did not intentionally submit false and fraudulent evidence.  In September 2012, the Veteran's representative submitted a statement again suggesting that the Veteran was misled into applying for additional benefits for the child and suggesting that he should not be punished for receiving "wrong advice."   

The Board recognizes that the court documents showing the Veteran's attempt to right the wrong he previously committed were not a part of the record at the time of the Board's August 2007 decision.  While the Board certainly applauds the Veteran's effort to correct past mistakes, this evidence does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  In this regard the Board notes that the evidence does not address any action or any state of mind of the Veteran present in February 1993.  Therefore, this evidence cannot be considered material.

Further, the Board does not find the Veteran and his representative's new statements related to his level of confusion at the time of the field investigation to be material to the matter of revocation of forfeiture of benefits.  In particular, these statements pertain to the Veteran's state of mind after the action leading to the forfeiture.  Confusion with the process of forfeiture of benefits does not amount to evidence raising a reasonable possibility of substantiating the claim related to revocation of the underlying forfeiture.  Even if the Board were to accept these statements as true, these statements do not lend support to revoking forfeiture of the Veteran's VA benefits.  Furthermore, the Board observes that the bulk of the findings by the field investigator, which were the basis for the finding of forfeiture, were based upon interview with people other than the Veteran, as well as location of the child's actual birth certificate, rather than interview with the Veteran himself.  The only portion of the findings related to the Veteran's statements were the notations that the Veteran ultimately admitted his wrongdoing.  None of the statements of the Veteran or his representative since August 2007 pertain to these findings.  As such these statements, are not material to the matter at hand.  

Thus, the evidence received subsequent to the August 2007 Board decision is not new and material.  It is duplicative of evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  

Accordingly, reopening of the claim is not in order.


ORDER

New and material evidence not having been received to warrant revocation of forfeiture of the Veteran's VA benefits, the benefit sought on appeal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


